KENJI M. PRICE #10523
United States Attorney
District of Hawaii

HARRY YEE #3790
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-3752
Email: Harry.Yee@usdoj.gov

Attorneys for Defendant
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

ROBIN TAKEMOTO, Individually and           CIVIL NO. 17-00583 KJM
as Personal Representative of the Estate
of Tracey A. Abrisce, and MAHINA           DEFENDANT UNITED STATES
ASUNCION, Individually and as Next         OF AMERICA’S WITHDRAWAL
Friend of Minor Children, Z.P.A.,          OF ECF NO. 92 - ANSWER TO
Z.K.A.-A., and Z.K.A.-A.,                  THE COMPLAINT FILED
                                           MAY 17, 2019; CERTIFICATE OF
            Plaintiffs,                    SERVICE

      vs.

UNITED STATES OF AMERICA,
SUNGJIN SONG, M.D., THE
QUEEN’S MEDICAL CENTER;
ELLIE COHEN, M.D.; and MELISSA
ALSBERGAS, C.R.N.A.,

            Defendants.
           DEFENDANT UNITED STATES OF AMERICA’S
     WITHDRAWAL OF ECF NO. 92 - ANSWER TO THE COMPLAINT
                     FILED MAY 17, 2019


            Defendant UNITED STATES OF AMERICA, by and through the

undersigned counsel, respectfully withdraws the filing of DEFENDANT UNITED

STATES OF AMERICA’S ANSWER TO THE COMPLAINT FILED MAY 17,

2019, ECF No. 92. The answer (ECF No. 92) was filed in the Civil No. 17-00583

KJM in error and should be filed in Civil No. 19-00257 JMS RT.

            DATED: August 2, 2019, at Honolulu, Hawaii.

                                           KENJI M. PRICE
                                           United States Attorney
                                           District of Hawaii

                                             /s/ Harry Yee
                                           By_______________________
                                            HARRY YEE
                                            Assistant U.S. Attorney

                                           Attorneys for Defendant
                                           UNITED STATES OF AMERICA




                                       2
                          CERTIFICATE OF SERVICE

            I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following at their

last known addresses:

Served Electronically through CM/ECF:

JOACHIM P. COX, ESQ.                  Jcox@cfhawaii.Com
ROBERT K. FRICKE, esq.                Rfricke@cfhawaii.Com
ABIGAIL M. HOLDEN, ESQ.               Aholden@cfhawaii.Com
800 Bethel Street, Suite 600
Honolulu, Hawai'i 96813

ATTORNEYS FOR PLAINTIFF


            Dated: August 2, 2019, at Honolulu, Hawaii.

                                             /s/ Valerie Domingo
                                             _____________________
                                             U.S. Attorney’s Office
                                             District of Hawaii
